Tilson, Judge:
Tbe merchandise in this case consists of flour-mill machinery imported from England and entered at the port of Houston, Tex.
In accordance with the stipulation of counsel, I find the proper dutiable value of said merchandise to be the c. i. f. duty paid Houston price of each machine £415 Os., Od., less charges for each machine from Liverpool to Houston of £19 15s. Od., less charges for each machine from factory to Liverpool of £2 6s. 8d., less duty at 27⅜ per centum, plus packing and cases, as invoiced. Judgment will be rendered accordingly.